Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Feb. 4, 2022 has been entered in the application. Claims 1, 3-10, and 14-17 are pending

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipate by Bennett et al. (US 2008/0283326, cited previously and long of record). Bennett et al. teach an all-terrain vehicle (10) comprising a front ground engaging member (12, 14) and a rear ground engaging member (16, 18), a motor (72) having a crankshaft (73), the motor positioned rearward of the front ground engaging member and forward of the rear ground engaging member; a CVT (90, 92, 98, 99) having a drive clutch (98) and a driven clutch (99), the drive clutch being rotatably coupled to the crankshaft (via intervening connections 135, 146, 152) and positioned rearward of the crankshaft and rearward of the motor (figure 10A), the drive clutch transferring rotational energy from the crankshaft to the driven clutch, the driven clutch also being rearward of  by the input via the CVT, the first output shaft (138) being coupled to the front ground engaging member (e.g., via 80), the second output shaft (136) being coupled to the rear ground engaging member (e.g., via 78), and an auxiliary drive (155) rotatably coupling the crankshaft to the driven clutch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Izumi et al. (US 6,076,624, cited previously and long of record). The reference to Bennett et al. is discussed above, and while teaching a starter motor structure which would initially be understood to possess a stator and rotor (which are the commonly required main structures of a functional rotary motor), the reference does not teach that the starter, understood to constitute a motor with a rotor and stator, to be positioned either on an opposing side of the motor from the crankshaft or on a drive shaft of the CVT. Izumi et al. teach that when providing a motor which includes a CVT on one side there-of (figure 4), the motor having a crank shaft portion (116) for driving the CVT through a separate element (155), that it is known to locate the starter (117) on an opposite side of the motor from the crank shaft which drives the CVT. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to relocate the starter initially taught by Bennett et al., to be positioned on an opposite side of the motor from the crankshaft output, as taught by Izumi et al., for the purpose of balancing the weight distribution of the motor section over a greater extent, providing a more even weight distribution (in the case of such an application to the drive system taught by Bennett et al., a more even longitudinal weight distribution). To the extent that the references to Izumi et al. and Bennett et al. both refer to the starters without any more specific detail, and to the extent that it is notoriously old and well known to use a rotary motor as a starter, the rotary motor having a stator and rotor, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the starter as taught by Bennett et al. and/or as being repositioned by the teaching associated with Izumi et al. as a commonly known motor having a stator and rotor for the purpose of using a commonly available known successful starter structure.

Allowable Subject Matter
Claims 1, 5, 7-10 and 14-17 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s amendment to claim 1 and recasting of claims 3, 6 and 8 has substantially changed the claim scope. As regards claims 1 and 8, the claims appear to find reasonable support in the application as now filed, as regards claims 3 and 6, note the references to Bennett et al. and Izumi et al., which are pertinent to these claims as applicant has now presented them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616